DETAILED ACTION
Remarks
This office action is in response to the application filled on 05/25/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephonic interview with Peter S. Weissman on June 13, 2022. The application has been amended as follows:
AMEND Claim 18 with: A non-transitory computer medium comprising portions of code for a software application, including a conversion code, an ADS-B decoder code, a traffic information code, and a fencing calculation code, destined to be executed in an external computing unit in order to perform a method for generating an air traffic information signal using a control system, comprising a plurality of portable control towers, each portable control tower including: 
a first antenna configured for receiving a transponder signal and an automatic dependent surveillance-broadcast (ADS-B) signal; 
a second antenna configured for transmitting the transponder signal to the transponder air vehicles; 
the portable air-traffic control system further comprising the external computing unit configured for receiving the transponder signal and the ADS-B signal from each of the plurality of portable control towers; 
the external computing unit being further configured for running [[a]] the conversion code to convert the ADS-B decoder code for decoding the ADS-B signal, in order to determine positions of the detected transponder air vehicles and ADS-B air vehicles, respectively; 
the external computing unit being further configured for running [[a]] the traffic information code to calculate a speed and direction for the detected transponder air vehicles and ADS-B air vehicles, from the determined positions; 
the external computing unit being further configured for running [[a]] the fencing calculation code for calculating a fencing information signal containing a GPS position, a speed and altitude for each of the detected transponder air vehicles and ADS-B air vehicles; 
the external computing unit being further configured for sending the fencing information signal to an external control device controlling the UAV, such that the UAV can be controlled to avoid the collision with the transponder air vehicles and ADS-B air vehicles;
the method comprising: 
receiving the ADS-B signal and the transponder signal; and
processing the received ADS-B signal and the received transponder signal, to generate the fencing information signal containing a global positioning system (GPS) position, a speed and altitude for each of the detected transponder air vehicles and ADS-B air vehicles.
AMEND Claim 19 with:  The computer medium according to claim 18, wherein the code for the software, when executed by the external computing unit, causes the external computing unit 
Cancel claim 20.
Allowable Subject Matter
Including the amendments above, claims 1, 3-8, 10, 12-14, 18, 19, 21 and 22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./
 Examiner, Art Unit 3664   
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664